        Case 1:20-cv-00148-SPW-KLD Document 16 Filed 06/11/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION

  TERRY ROD,
                                                     CV 20-148-BLG-SPW-KLD
                        Plaintiff,

  vs.                                                 ORDER

  BNSF RAILWAY COMPANY, a
  Delaware Corporation,

                        Defendant.

        The parties have filed a Joint Stipulation to Stay Proceedings (Doc. 14)

pending final resolution of Plaintiff Terry Rod’s underlying disability

discrimination complaint, which is pending before the Montana Human Rights

Bureau. Rod v. BNSF, HRB Case No. 0180038, OAH Case. No. 1973-2018.

Accordingly, and good cause appearing,

        IT IS ORDERED that this matter is STAYED.

        IT IS FURTHER ORDERED that, on or before October 11, 2021, the parties

file a status report advising the Court as to the status of the underlying action.

              DATED this 11th day of June, 2021.


                                               ______________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                           1
